The plaintiff’s argument, that she must prevail because the department has failed to enact an appropriate regulation to guarantee child care benefits to AFDC recipients who are employed, is irrelevant to the determination of the appeal. Even if the most applicable regulation, 106 Code Mass. Regs. § 307.210(A)(1)(c), did not specifically guarantee such benefits, the regulation would have to be construed consistently with the applicable Federal law, see 45 C.F.R. § 255.2(a)(1) (1996), which guarantees child care for a dependent child to the extent such child care is necessary to permit an AFDC-*1024eligible family member to accept or remain employed. See Healey v. Commissioner of Pub. Welfare, 414 Mass. 18, 22 n.4 (1992). Cf. Miller v. Carlson, 768 F. Supp. 1331, 1338 (N.D. Cal. 1991).3
The case was submitted on briefs.
William F. Kahn for the plaintiff.
Thomas E. Noonan & Ruth Greenholz for the Commissioner of Public Welfare.
Based on the entire administrative record, the judge concluded that the plaintiff was not “employed.” The department’s interpretation of the term “employment” is entitled to respect unless legally erroneous. See Nuclear Metals, Inc. v. Low-Level Radioactive Waste Mgt. Bd., 421 Mass. 196, 211 (1995); Zavaglia v. Contributory Retirement Appeal Bd., 345 Mass. 483 (1963). However, there appears to be no statutory or regulatory definition of the term. The issue is whether the payments received by the plaintiff from her position at the university fit the definition of “earned income” provided in 45 C.F.R. § 233.20 (1996). If the plaintiff’s earnings cannot be considered earned income, she cannot be considered “employed” as contemplated in the Federal statutory and regulatory scheme.
We agree that the plaintiff was not “employed” because her income had been considered by the department in a prior decision to be “non-countable.” As the plaintiff admitted: “My compensation is paid under a teaching fellowship funded to enable me to pay for educational expenses that I could not otherwise afford.” In its prior decision, the department properly concluded that this income was “non-countable” because it constituted “Reimbursement payments for education expenses.” See 106 Code Mass. Regs. § 304.250 (I). Non-countable income does not constitute “earned income” for the purposes of AFDC eligibility. See 45 C.F.R. § 233.20(a)(6)(iii); Dickenson v. Petit, 536 F. Supp. 1100, 1115-1116 n.13 (D. Me.), affd, 692 F.2d 111 (1st Cir. 1982) (construing Federal regulations governing eligibility determinations as requiring exclusion of income from sources neither actually applied, nor required by law to be applied, to support of AFDC unit whose needs are being considered). See also Figueroa v. Sunn, 884 F.2d 1290, 1293 (9th Cir. 1989) (for purposes of determining AFDC eligibility, income excluded from “earned income” not analogous to wages). As the plaintiff was not “employed” for purposes of determining her eligibility for AFDC benefits, she could not be considered “employed” for the purposes of determining her eligibility for child care reimbursement.

Judgment affirmed.


The provision of the Family Support Act of 1988, 42 U.S.C. § 602(g)(l)(A)(i)(I) (1994), that mandated child care benefits for employed AFDC recipients and under which the applicable Federal regulation was promulgated, was repealed in August, 1996. Pub. L. 104-193, Tifie I, § 103(c)(1), 101 Stat. 2161 (1996). Thus the resolution of this case has limited impact, as no AFDC recipient in the plaintiff’s circumstances will be able to claim such benefits in the future.